Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection

The applicant’s amendment of 07/13/2011 necessitated a new ground of rejection as follows below:

Claim Rejections

                                                     Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
          A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 USC 103 (a) as being patentable over Tamura et al. (US Pat. 6,378,971) in view of Kimura et al. (US Pub. 2018/0272731) and further in view of Umemura (US Pat. 6,502,932).

           Tamura et al. disclose in Figures 1-4 and 7 an inkjet recording apparatus comprising:

           Regarding a part of claims 1 and 10, a first ink storage unit (5 or 65) configured to store ink (Figure 1);
a second ink storage unit (3) configured to store the ink supplied from the first ink storage unit (5) (Figure 1);

a carriage (1) configured to move the discharge head (4) and the second ink storage unit (3) (Figure 1); and
a tube (8 or 60) coupling the first ink storage unit (5) and the second ink storage unit (3),
wherein the second ink storage unit (3) including an ink supplying port (9) to which the tube (8) is coupled, a communication hole (21) making inside and outside of the second ink storage unit (3) communicate with each other, the communication hole (21) being positioned vertically higher than the ink supplying port (9) and the communication hole (21) is located at a position vertically higher than a side surface of the carriage (1) in a state where the second ink storage unit (3) is mounted on the carriage (1) (Figures 1 and 7).
              Regarding claims 11-12   wherein the tube (8) moves with movement of the carriage (1).

              However, Tamura et al. do not disclose a light-trans missive surface which is transparent or translucent, the ink stored in the second ink storage unit is visible from outside the second ink storage unit through the light-trans missive surface; and a portion of the light-trans missive surface are located at a position vertically higher than a side surface of the carriage in a state where the second ink storage unit is mounted on the carriage; an outer cover member provided with a discharge port through which a printed medium is discharged, wherein the side surface of the carriage is located between the light-trans missive surface and the outer cover member in a normal direction orthogonal to the side surface; a display unit configured to display information, wherein the light-trans missive surface is a front side surface of the second ink storage unit; the information displayed on the display unit is visible from a position in front of the display unit; and a light-trans missive surface which is transparent or translucent, the ink stored in the second ink storage unit is visible from outside the second ink storage unit through the light-trans missive surface, and a portion of the light-trans missive surface is located at a position vertically higher than a side surface of a carriage in a state where the second ink storage unit is mounted on the carriage, the carriage being configured to move a discharge head configured to discharge the ink; wherein the carriage includes a lid member movable to a first position and to a second position, when the lid member is at the first position, the lid member locates vertically above the communication hole and covers the communication hole, and when the lid member is at the second position, the communication hole is exposed; the printer 

            Nevertheless, Kimura et al. disclose in Figures 5-8 a recording apparatus comprising:

           Regarding a part of claim 1, a light-trans missive surface (16, 17) or which is transparent or translucent, the ink stored in the second ink storage unit (13) is visible from outside the second ink storage unit (13) through the light-trans missive surface (16); and a portion (13a) of the light-trans missive surface (16) are located at a position vertically higher than a side surface of the carriage (11) in a state where the second ink storage unit (13) is mounted on the carriage (11) (Figure 4, paragraph 0050).
           Regarding claim 2, an outer cover member provided with a discharge port (8) through which a printed medium (sheet) is discharged, wherein the side surface of the carriage (11) is located between the light-trans missive surface (16) and the outer cover member in a normal direction orthogonal to the side surface (Figures 3-4).
           Regarding claim 3, a display unit (7) configured to display information, wherein the light-trans missive surface (16, 17) is a front side surface of the second ink storage unit (13); and the information displayed on the display unit (7) is visible from a position in front of the display unit (Figure 4, paragraph 0054).
           Regarding a part of claim 10, a light-trans missive surface (16, 17) which is transparent or translucent, the ink stored in the second ink storage unit (13) is visible from outside the second ink storage unit (13) through the light-trans missive surface (16, 17), and a portion of the light-trans missive surface (16, 17) is located at a position vertically higher than a side surface of 

            Furthermore, Umemura discloses in Figures 1-2 an inkjet printer comprising:
            Regarding claim 6, wherein the carriage (34) includes a lid member (40) movable to a first position and to a second position, when the lid member (40) is at the first position, the lid member (40) locates vertically above the communication hole (27) and covers the
communication hole (27), and when the lid member (40) is at the second position, the communication hole (27) is exposed (Figure 2).
            Regarding claim 7, the printer (1) comprising a housing (5), provided with an opening located at a position vertically higher than the carriage (34) that is located at a predetermined position including a printer cover (11) movable to a cover position at which the printer cover covers the opening, and to an open position, which is different from the cover position, wherein the carriage (34) includes a lid member (40) movable to a first position and to a second position, and when the printer cover (11) is at the open position, the communication hole is exposed regardless of the position of the lid member (40) (Figures 1-2).
           Regarding claim 8, wherein the carriage (34) includes a lid member (40) movable to a first position and to a second position, and when the lid member (40) is at the first position, the lid member (40) locates vertically above the ink supplying port (27) and covers the ink supplying port (27) (Figure 2).
          Regarding claim 9, wherein, when the lid member (40) is at the first position, the lid member (40) locates vertically above the ink supplying port (27) and covers the ink supplying port (27) (Figure 2).

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kimura et al. and Imamura in the Tamura et al.’s inkjet recording apparatus for the purpose of checking an ink level in an ink tank to refill the ink.



Response to Applicant’s Arguments

            The applicant argues that Tamura et al. in view of Kimura et al. and further in view of Emamura fails to disclose or suggest inclusion of the tube coupled to the ink tank  and  the lid member would not be disposed vertically above the ink charging port in use. The applicant’s arguments have been carefully considered but not persuasive because “the tube (8) coupled to the ink tank (3)” as shown in Figure 1 of Tamura et al. reference and  “the lid member (40) would not be disposed vertically above the ink supply port (27) in use” as shown in Figure 2 of  Umeruma reference.

CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T VO/Primary Examiner, Art Unit 2853